SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52202 ANASAZI CAPITAL CORP. (Exact name of small business issuer as specified in its charter) Florida 20-5223382 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 701 Scott Street San Francisco, California 94117 (Address of principal executive offices) (Zip Code) (415)568-1410 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesþ Noo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yesþ Noo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. Class Outstanding at September30, 2007 Common Stock, no par value 5,000,000 shares Transitional Small Business Disclosure Format (check one):Yeso
